Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
2.	Claims 36-39, 41-52, 54, 56-58, and 60-63 are pending in this application.

Response to Arguments
3.	Applicant's arguments filed 04/08/22 have been fully considered but they are not persuasive. They were also fully addressed in the previous office action. 
4.	Regarding the claim rejections under 35 U.S.C. 103, Applicant has argued against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, Applicant’s arguments display a lack of knowledge as to the fundamentals of nuclear reactions. 
5.	The proposed combination modifies the transmutation method of Szilard with a parent material (the material undergoing nuclear transmutation) as taught by Ball.  Applicant argues that the claim limitation “maintaining a fission reaction at a subcritical level between a portion of the neutrons and the parent material to produce the medical isotope” is not taught by the proposed combination. The examiner respectfully disagrees. 
6.	Firstly, Applicant’s arguments display a lack of familiarity with nuclear subcritical reactor technology. “A subcritical reactor is a nuclear fission reactor concept that produces fission without achieving criticality. Instead of sustaining a chain reaction, a subcritical reactor uses additional neutrons from an outside source. There are two general classes of such devices. One uses neutrons provided by a nuclear fusion machine, a concept known as a fusion–fission hybrid. The other uses neutrons created through spallation of heavy nuclei by charged particles such as protons accelerated by a particle accelerator, a concept known as an accelerator-driven system (ADS) or accelerator-driven sub-critical reactor.”1 
7.	The reactor of Szilard produces a neutrons by reacting a deuterium ion beam with a target material and uses those neutrons to irradiate a parent material to produce a radioisotope from the parent material. Szilard discloses maintaining a transmutation reaction between a portion of the neutrons and the parent material to produce the medical isotope (column 1, lines 45-54, column 2, lines 18-38, and column 3, line 71 through column 4, line 28). Szilard states “uncharged nuclei i. e. neutrons, penetrate even substances containing the heavier elements without ionization losses, and will cause the formation of radioactive substances in the layer 14 exposed to them. It is found that when various elements are irradiated with neutrons by the process described above, practically all elements which become radio-active transmute into their own radio-active isotopes.” Szilard, accordingly, discloses maintaining a reaction between neutrons and a parent material.
8. 	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23), the advantages stemming from the physical state and chemical identity of the parent material of Ball providing motivation for its combination with Szilard. 
9.	Accordingly, Szilard in the proposed modification, reacts a deuterium ion beam with a target material taught by Langenbrunner to produce neutrons. The neutrons pass through a neutron multiplier as taught by Cheng and fission a uranium parent material in aqueous solution as taught by Ball  (see below annotation of Szliard’s Figure 1). 

    PNG
    media_image1.png
    468
    627
    media_image1.png
    Greyscale

10.	 The proposed modification, therefore, results in a subcritical reactor that operates by “maintaining a fission reaction at a subcritical level between a portion of the neutrons and the parent material to produce the medical isotope, wherein the fission reaction is maintained at a subcritical level with neutron multiplication.” That is, because Ball teaches a fissionable parent material, its combination with the method of Szilard would necessarily result in the claimed method step of “maintaining a fission reaction between a portion of the neutrons and the parent material.” The neutrons produced in the method of Szilard would fission the uranium of Ball in the parent material to transmute the uranium into smaller, lighter radioisotopes, one of which is molybdenum-99, a medical isotope. The reactor of Szilard as modified by the parent material of Ball is a subcritical reactor, as evidenced by the definition provided above.  
11.	Additionally, even if one did not realize that the combination of Ball with Szilard provides a subcritical reactor, a skilled artisan would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the parent material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations. Therefore, in the combination with Szilard, the injection of neutrons into the subcritical uranium solution of Ball would result in “a fission reaction at a subcritical level.” 
12.	Applicant cites a portion of Ball that does not apply to the embodiment relied upon for the proposed combination. The statement at column 4, lines 48-49 applies to “a second embodiment of the present invention” that employs “gas-cooled reactors” and “very small particles of fissionable material in the form of uranium metal or a uranium compound.” The statement “when the uranium fissions in the critical reactor” is not directed to the embodiment employing an aqueous uranium solution as disclosed in Fig. 1. Furthermore, this portion of Ball does not apply to the proposed modification of Szilard. Szilard as modified by Ball is a subcritical reactor. That Ball teaches an additional embodiment that can be employed in a critical gas-cooled reactor does not destroy the proposed combination. 
13.	Applicant’s arguments regarding Langenbrunner are moot because Langenbrunner is applied to the method of Szilard to teach the identity of the neutron production target. That Langenbrunner teaches a pulsed neutron source is not relevant to the rejection of the claim limitation “maintaining a fission reaction…”
14.	Regarding the prior art Cheng, Applicant’s arguments state “[i]ndeed, the claims of Cheng itself recite a “thermal neutron absorber” but make no mention of a multiplier.” This statement is factually incorrect. Cheng teaches “[t]he neutron multiplication section 18 serves to increase the number of neutrons available (with added emphasis; column 4, lines 24-34). Cheng also states “[t]he neutron multiplication section 18 includes a material which may produce about two neutrons upon bombardment by one neutron of high energy (column 3, lines 21-33). The portion of Cheng cited in Applicant’s arguments refers to additional functions of the neutron multiplication section 18, which should be clear by the statement “[t]he multiplication section 18 may serve additional functions as well” (column 4, lines 44-53). It also absorbs thermal neutrons and moderates fast neutrons. Applicant’s statement that the “lithium lead of Cheng, however, cannot function as a reflector” is not relevant to the proposed combination under 103 because this limitation is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely requires “with neutron multiplication.” How that multiplication is achieved is not recited in the claim, so the limitation can be taught by any reference that discloses neutron multiplication in any manner. 


Claim Objections
15.	Claim 56 is objected to because of the following informalities:  the recitation “produce a medical isotope” in line 13 should refer to “produce the medical isotope” because this limitation is introduced in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 60-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
18.	The recitations of newly added claims 60-61 are not found in the disclosure as filed. Regarding claims 60-61, the word “continuously” do not appear in the specification. The specification merely states “maintain the fission reaction at a subcritical level.” Moreover, the time domains recited in claims 62 and 63 do not appear in the specification. Claims 60-64 are therefore directed to new matter.

19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
21.	Claim 56 as amended recites “reacting the neutrons with a neutron multiplier to produce additional neutrons” and “interacting the parent material with…at least some of the additional neutrons…via a fission reaction to produce a medical isotope.” Claim 56 additionally recites “maintaining the fission reaction at a subcritical level with neutron multiplication.” Because the claimed method previously introduces multiplying neutrons and using the additional neutrons in a fission reaction, the scope of the final recitation is unclear. Is this intended to imply that additional neutron multiplication occurs? Applicant is encouraged to review the language provided by the Examiner in the previous office action. This language was specifically provided so as to avoid this indefiniteness issue. Applicant’s ignorance of the provided language necessitates rejecting claim 56 under 112(b). Claim 57 is rejected because it depends on claim 56.

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
24.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 36-39, 43, 47, 54, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985; in view of Langenbrunner, US Publication 2009/0316850; in view of Ball, US Patent 5, 596,611; in further view of Cheng, US Patent 4,663,110.
27.	Regarding claim 36, Szilard discloses a method of producing a medical isotope, the method comprising: exciting a gas to produce an ion beam; passing the ion beam to a target chamber including a target, the target and the ion beam reacting via a fusion reaction to produce neutrons (see Fig. 1, refs. 11 and 13 and column 1, lines 35-44); positioning a parent material within an annular activation cell positioned proximate the target chamber (see Fig. 1, ref. 14); and maintaining a transmutation reaction between a portion of the neutrons and the parent material to produce the medical isotope (column 1, lines 45-54, column 2, lines 18-38, and column 3, line 71 through column 4, line 28). 
28.	Szilard discloses a lithium target. However, Langenbrunner teaches a similar fusion/fission reactor wherein the fusion reaction target comprises deuterium, tritium, or helium, or a combination thereof (see [0032-3]).  One of ordinary skill in the art would have found it obvious to substitute the fusion reactants taught by Langenbrunner because the reference discloses their functional equivalence to the lithium of Szilard. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
29.	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons produced in the fusion target chamber. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball because Ball teaches the predictable advantages stemming from solution-based irradiation of uranium (column 2, lines 9-23), including ease of purification, reduction of radioactive waste, and advantageous heat removal. 
30.	Although Szilard does not explicitly disclose fission reactions of its parent material, its modification with the parent material of Ball would inherently result in fission of the uranium of Ball by the neutrons produces in Szilard. Additionally, because the reactor of Szilard includes a neutron source and omits neutron control elements, one of ordinary skill in the art would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the parent material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations. 
31.	Szilard does not disclose neutron multiplication. Cheng discloses a similar reactor having a neutron multiplier layer (18) between a neutron-producing fusion core (12) and a material to be transmuted (20; see column 4, lines 5-35). One of ordinary skill in the art at the time of the invention
would have found it obvious to combine such a structure with Szilard as modified by Ball—thereby enabling maintaining fission of the parent material of Ball with the fusion neutrons of Szilard at a subcritical level with neutron multiplication—because Cheng teaches that neutron multiplication “serves to increase the number of neutrons available” (column 4, lines 24-35). 
32.	Regarding claims 37 and 38, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard further discloses a method wherein the gas includes deuterium (column 1, lines 35-42). Langenbrunner further teaches the target including tritium gas ([0033]). One of ordinary skill in the art would have found it obvious to substitute the fusion reactants taught by Langenbrunner for the reasons stated above.
33.	Regarding claim 39, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. The water of the aqueous solution of Ball is inherently and necessarily a neutron moderator, so the modification of Szilard with the parent material of Ball would inherently and necessarily result in moderation of the neutrons of Szilard with the water of the aqueous solution of Ball. One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball for the reasons stated above. 
34.	Regarding claim 43, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard further discloses a method wherein the target chamber (16/13) defines a target path that is substantially linear (see Figs. 1 and 2). 
35.	Regarding claim 47, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard further discloses a method wherein the target chamber (16/13) and the ion source operable to produce the ion beam from a gas (11a; column 1, lines 37-42) together at least partially define a fusion reactor (column 1, lines 35-44) positioned proximate the annular activation cell (see Fig. 1). While Szilard discloses a single fusion reactor, the fusion reactor portion could be duplicated into a plurality of fusion reactors with no unexpected results. Accordingly, such a modification would have been obvious to a skilled artisan at the time of the invention, who would have been motivated to make such a change for the predictable purpose of increasing the neutron flux irradiating the activation cell. 
36.	Regarding claim 54, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Ball further teaches the parent material comprising uranium enriched to 20% or less in U-235 and the medical isotope being Mo-99 (column 2, line 40 through column 3, line 17).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball for the reasons stated above. 
37.	Regarding claim 58, Szilard discloses a method of producing a medical isotope, the method comprising: reacting a parent material with neutrons in a hybrid reactor (see Fig. 1 and column 1, lines 35-54), the hybrid reactor comprising an ion source operable to produce an ion beam from a gas (11/11A; column 1, lines 37-42); a target chamber (11/13) including a target that interacts with the ion beam to produce the neutrons via a fusion reaction (column 1, lines 44-47; column 2, lines 18-27); and an annular activation cell (14) positioned proximate the target chamber and including the parent material that interacts with the neutrons to produce the medical isotope (column 1, lines 45-54; column 2, lines 18-38; and column 3, line 71 through column 4, line 28). 
38.	Szilard discloses a lithium target. However, Langenbrunner teaches a similar fusion/fission reactor wherein the fusion reaction target comprises deuterium, tritium, or helium, or a combination thereof (see [0032-3]).  One of ordinary skill in the art would have found it obvious to substitute the fusion reactants taught by Langenbrunner because the reference discloses their functional equivalence to the lithium of Szilard. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
39.	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons produced in the fusion target chamber. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23). The water of the aqueous solution of Ball is inherently and necessarily a neutron moderator, so the modification of Szilard with the parent material of Ball would inherently and necessarily result in moderation of the neutrons of Szilard with the water of the aqueous solution of Ball. One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball because Ball teaches the predictable advantages stemming from solution-based irradiation of uranium (column 2, lines 9-23), including ease of purification, reduction of radioactive waste, and advantageous heat removal. 
40.	Szilard does not disclose neutron multiplication. Chen discloses a similar reactor having a neutron multiplier layer (18) between a neutron-producing fusion core (12) and a material to be transmuted (20; see column 4, lines 5-35). One of ordinary skill in the art at the time of the invention
Would have found it obvious to combine such a structure with Szilard as modified by Ball—thereby enabling maintaining fission of the parent material of Ball with the fusion neutrons of Szilard at a subcritical level with neutron multiplication—because Cheng teaches that neutron multiplication “serves to increase the number of neutrons available” (column 4, lines 24-35).
41.	Although Szilard does not explicitly disclose fission reactions of its parent material, its modification with the parent material of Ball would inherently result in fission of the uranium of Ball by the neutrons produces in Szilard. Additionally, because the reactor of Szilard as modified by Cheng includes a neutron source and neutron multiplier, but no neutron control elements, one of ordinary skill in the art would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard as modified by Cheng would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the parent material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations.
42.	Claims 41, 42, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850, Ball, US Patent 5,596,611, and Cheng, US Patent 4,663,110 in further view of Rowland et al., US Publication 2011/0176648.
43.	Regarding claims 41, 42, and 44, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claims obvious. Szilard does not disclose a neutron generator using RF resonance, an accelerator, and a magnet. Rowland teaches a neutron generator, wherein RF resonance is used to produce the ion beam ([0064]), comprising accelerating the ion beam with an accelerator positioned between an ion source operable to produce an ion beam from a gas and a target chamber ([0062]), and having a magnet positioned to define a magnetic field that collimates the ion beam within at least a portion of a linear target path ([0065]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the neutron source of Rowland with the medical isotope reactor of Szilard because Rowland teaches its neutron generator provides the predictable advantage of operation over a wide range of temperatures ([0037]) and is compact ([0036]). Moreover, the neutron generator of Rowland is functionally equivalent to the neutron generator of Szilard, making a substitution trivial to one of ordinary skill in the art.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06.
44.	Claims 45 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850, Ball, US Patent 5,596,611, Cheng, US Patent 4,663,110 in further view of Leung, US Patent 6,907,097.
45.	Regarding claims 45 and 46, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard does not disclose a neutron generator as claimed. Leung teaches a neutron generator having a target chamber defining a helical target path and comprising at least one magnet to define a magnetic field that directs the ion beam along the helical path (see Fig. 1B and column 3, line 38 through column 4, line 37). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the neutron source of Rowland with the medical isotope reactor of Szilard because Leung teaches its device is compact and produces a high neutron flux (see column 2, lines 15-17). Moreover, the neutron generator of Leung is functionally equivalent to the neutron generator of Szilard, making a substitution trivial to one of ordinary skill in the art.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06.
46.	Claims 48-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850 Ball, US Patent 5,596,611, and Cheng, US Patent 4,663,110 in further view of Bussard, US Patent 4,370,295.
47.	Regarding claims 48-53, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claims obvious. Szilard does not disclose an attenuator proximate the activation cell, an additional moderator surrounding the activation cell, and a reflector. Bussard teaches a similar transmutation method (see Fig. 1), comprising positioning an attenuator (8) proximate an activation cell (6), converting a portion of the neutrons to thermal neutrons within the attenuator to enhance the fission reaction within the activation cell, and producing additional medical isotope by reacting a portion of the thermal neutrons and the parent material; as well as positioning an additional moderator substantially surrounding the activation cell (8), and reflecting the neutron toward the activation cell with a reflector (8) positioned proximate the activation cell (column 2, line 67 through column 3, line 7). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the additional moderating/reflecting layer of Bussard with the reactor of Szilard for the predictable purpose of reducing the thickness of the activation cell of Szilard while maintaining efficiency (see column 1, lines 50-54). 

Allowable Subject Matter
48.	The following amendments to claim 56 would resolve the rejection under 35 U.S.C. 112(b).  

A method of producing a medical isotope, the method comprising: 
exciting a gas to produce an ion beam; 
passing the ion beam to a target chamber including a target, the target and the ion beam reacting via a fusion reaction to produce neutrons, wherein the target comprises deuterium, tritium, or helium, or a combination thereof; 
reacting the neutrons with a neutron multiplier to produce additional neutrons; 
passing the neutrons and the additional neutrons through an attenuator and producing thermal neutrons; 
positioning a parent material in an aqueous solution within an annular activation cell positioned proximate the target chamber; 
maintaining a subcritical fission reaction between and the parent material 
producing the medical isotope via the fission reaction

Conclusion
49.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
50.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
51.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
52.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
53.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
54.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Subcritical_reactor